Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claims 1-3,5-7, 15-16, and 19 are rejected under 35 U.S.C. 102a1 as being anticipated by Howarth (US20180245516).
With respect to claim 1 Howarth discloses an acoustic liner comprising:
A first face sheet (130);
A second face sheet (150); and 
A plurality of sidewalls (121) extending between the first face sheet and the second face sheet, the plurality of sidewalls defining a plurality of cells, each cell of the plurality of cells defining a cavity between the first face sheet and the second face sheet;
A bulk absorber (160) disposed within at least one cell of the plurality of cells, the bulk absorber further defining the cavity of the at least one cell of the plurality of cells;
Wherein the first face sheet defines a plurality of apertures (132) extending through a thickness of the first face sheet, each aperture of the plurality of apertures aligned with a respective cell of the plurality of cells (see figure 5).
With respect to claim 2 Howarth further discloses further comprising a membrane (134) disposed proximate the first face sheet (para 0021).

With respect to claim 5 Howarth further discloses wherein the membrane is a nonporous membrane (see figures and paras 0021-22).
With respect to claim 6 Howarth (see figure 4 circled section 60 wherein the bulk absorber is a full fill) further discloses wherein the bulk absorber is disposed adjacent the first face sheet and the cavity is further defined between the bulk absorber and the second face sheet.
With respect to claim 7 Howarth (para 21-22) further discloses wherein the membrane comprises at least one of a hydrophobic and an oleophobic material.
With respect to claim 15 Howarth further discloses a gas turbine engine (see figure 4) comprising:
At least one acoustic liner comprising:
A first face sheet (130)
A second face sheet (150) spaced apart from the first face sheet, the second face sheet I communication with the internal surface of the gas turbine engine; and
 A plurality of sidewalls (121) extending between the first face sheet and the second face sheet, the plurality of sidewalls defining a plurality of cells, each cell of the plurality of cells defining a cavity between the first face sheet and the second face sheet;
A bulk absorber (160) disposed within at least one cell of the plurality of cells, the bulk absorber further defining the cavity of the at least one cell of the plurality of cells;

With respect to claim 16 Howarth further discloses wherein the at least one acoustic liner further comprises a membrane (134) disposed proximate the first face sheet.
With respect to claim 19 Howarth further discloses a method of forming an acoustic liner, comprising:
Providing a base comprising a sold face sheet (150) and a plurality of side walls (121) extending from the solid face sheet, the plurality of side walls defining a plurality of cells; and 
At least partially filling at least one cell of the plurality of cells with a bulk absorber (160).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claims 4, 8-9, 14 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Howarth (US20180245516).
With respect to claim 4 Howarth discloses the invention as claimed except expressly disclosing the areal density as claimed.  Areal density of membranes is a known result effective variable as this would determine in part the inertial properties of the membrane which would be allowed to move (as it is a membrane) and thus the damping properties of the motion of the membrane. One of ordinary skill would thus optimize this result effective variable in a manner well understood. Further it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 

With respect to claim 8 Howarth discloses the invention as claimed except for expressly the membrane being disposed opposite the first face sheet with respect to the plurality of cells this would be only a rearrangement of the parts which are already disclosed and would not change their intended functions. As such one of ordinary skill would arrive at such an obvious rearrangement through routine testing. Further it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
With respect to claim 9 Howarth discloses the invention as claimed except expressly wherein the membrane is a coating on the surface of the bulk absorber. This too would be only a rearrangement of the existing parts and would be obvious to one of ordinary skill so as to protect the bulk absorber. It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
With respect to claim 14 Howarth discloses wherein the length of the bulk absorber is less than a length of the plurality of cells (embodiment as shown in figure 4 circled portion 50). While not expressly discloses less than half of the length it would have been an obvious matter of tuning the system to arrive at such a value.  Further it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claims 17 and 20  Howarth discloses the invention as claimed except expressly wherein the membrane is a coating on the surface of the bulk absorber and the coating process step. This too would be only a rearrangement of the existing parts and would be obvious to one of ordinary skill so as to protect the bulk absorber. It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
s 10 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Howarth (US20180245516) in view of Frank (US6316092).
With respect to claims 10 and 18 Howarth discloses the invention as claimed except expressly wherien the bulk absorber comprises at least one of a hydrophobic and an oleophobic material. 
Howarth discloses the use of a material to protect the aerogel which is hygrophobic and oleophobic (membrane 134). 
Frank (paragraph spanning columns 6 and 7) discloses that hydrophobic aerogels are known to be used as acoustic absorber material. 
Given the combined teaching to protect the aero gel and that aerogels can be formed to have the properties one of ordinary skill would select such an aerogel so as to provide redundant protection against water incursion and damage to the absorbing material.
4. Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Howarth (US20180245516) in view of Frank (US6316092) as applied to claim 10 above and in further view of Yasukawa (US5594216).
With respect to claims 10 Howarth as modified discloses the invention as claimed except wherein the bulk absorber comprises a first portion having a first  porosity and a second portion having a second porosity.
Yasukawa discloses a bulk absorber having a graduated porosity from front to back (paragraph spanning columns 7 and 8).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Yasukawa to provide such porosity gradient with the panel of Howarth as modified to further absorb the sounds.

rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	With respect to claim 13 Howarth as modified further discloses wherein the bulk absorber comprises a graduated porosity extending from the first portion to the second portion (see Yasukawa paragraph spanning columns 7 and 8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gurvich (US20200191091) discloses a structured panel with multipanel structures; Berry (US20190337632) discloses an aircraft propulsion silencing  means; Cedar (US20190270504) discloses acoustic liners; and Reed (US20190219000) discloses an acoustic attenuation system of nacelle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/FORREST M PHILLIPS/               Examiner, Art Unit 2837